EXHIBIT 10.16
 
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT




THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT, dated as of May 19, 2010 (this
“Amendment”), by and between Mr. Michael Diamant, a resident of the State of
Florida (the “Executive”), and Hawk Systems, Inc., a Delaware
corporation (collectively, the “Company”).
 
WHEREAS, reference is hereby made to that certain Employment Agreement (the
“Agreement”), dated as of December 15, 2009, by and among the Executive and the
Company as amended on January 19, 2010.
 
WHEREAS, the Executive and the Company wish to amend certain provisions of the
Agreement as set forth herein;
 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
other agreements contained in this Amendment the Executive and the Company
hereby agree to amend the Agreement as follows:
 
1.    Defined Terms; Conflicting Documents.  All capitalized terms used but not
defined herein shall have the meaning set forth in the Agreement.  In the event
of any conflict between the Agreement and this Amendment, this Amendment shall
prevail and govern.


2.    Amendment to Section 3(a): Salary. Subsection (a) of Section 3 of the
Agreement is deleted in its entirety and replaced with the following new
subsection:


(a) Salary.  The Company shall pay the Executive a salary at the annual rate of
Five Hundred Thousand Dollars ($500,000.00) per year (“Base Salary”).  The Base
Salary due the Executive hereunder shall be payable as follows: (i) Four Hundred
Thousand Dollars ($400,000) shall be payable in cash, in equal monthly
installments, less any amounts required to be withheld by the Company from time
to time from such salary under any applicable federal, state or local income tax
laws or similar laws then in effect; and (ii) One Hundred Thousand Dollars
($100,000) shall be payable in common stock of the Company.


3.    Ratification. Except as specifically herein amended and modified, all
terms and conditions of the Agreement remain unchanged and in full force and
effect.
 


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.
 

  HAWK SYSTEMS, INC., a Delaware corporation          
 
By:
/s/ David Coriaty       Name: David Coriaty       Title: Director              
      /s/ Michael Diamant     Michael Diamant  

 
 
-2-